Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
In the response of 12/08/2021, Applicant amended claim 1 and canceled claims 8-9.  Therefore claims 1-7 and 10-17 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Laurence Greenberg on 2/11/2022.
The application has been amended as follows: 
Claim 1 (currently amended). A method for wireless transmission of time-critical data from a battery-operated meter to a wireless communication module in a short- range wireless standard, the meter and the wireless communication module acting as master and slave or slave and master, the method comprising the following steps:
 providing a meter and a wireless communication module being coupled in advance;
 sending meter data from the meter to the wireless communication module over a wireless communication link; 
the meter data differing from the time-critical data; 

sending first advertising events to initiate establishing communication for transmitting the meter data;
sending second advertising events to initiate establishing communication for transmitting the time-critical data; and Page 2 of 14Application No. 16/926,957 Amendment dated 12/8/21 Reply to Office action of 9/27/21 
causing the wireless communication module to act as the slave, using the wireless communication module as the slave to send out the second advertising events and upon an occurrence of a time-critical incident, using the meter as the master to start to scan for the second advertising events to establish the wireless communication link between the meter and the wireless communication module



Allowable Subject Matter
Claim1-7 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary prior art of record, Ali, disclose that the master sends out the advertising events to establish communication with and then to transmits the data the slave device, (Ali, ¶0020; SLAVE state used for responding to and receiving data from a MASTER state device; and MASTER state used to initiate communications with (i.e., "hail"™) and send data to a SLAVE state device) and therefore Ali does not disclose “causing the wireless communication module to act as the slave, using the wireless communication module as the slave to send out the second advertising events and upon an occurrence of a time-critical incident, using the meter as the master to start to scan for the second advertising events to establish the wireless communication link between the meter and the wireless communication module” nor is there a reason to modify Ali to do so without impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEROLD B MURPHY/           Examiner, Art Unit 2687        

/CURTIS A KUNTZ/           SPE AU 2687, Art Unit 2687